Title: Patrick Gibson to Thomas Jefferson, 26 February 1814
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 26th Feby 1814
          Your note in bank for $2000. falling due on the 1st/4th of next month, I send you one inclosed for your signature, the prospect of peace altho’ distant has had very considerable influence upon our Tobacco market, fine crops have been sold at from 9 to 10$ and for a few choice hhds 12 and as high as 13.6 has been paid, low qualities have risen in a greater ratio under an expectation of an opening to Holland—I cannot perceive that it has had any sensible effect on the price of flour, our millers however hold it rather higher say 5½$
			 still I can find no purchaser at 5$—With great respect Your obt Servt
          Patrick
            Gibson
        